Citation Nr: 1801092	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinea corporis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran attended the United States Military Academy in West Point, New York, between 1988 and 1992.  He served an additional period of active duty in the U.S. Army from June 1992 to March 1996; these service dates have been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for tinea corporis.  Remand is required for an additional VA medical opinion concerning the etiology of this condition.

A review of the Veteran's service treatment records (STRs) shows that he was diagnosed with a heat rash while serving as a cadet at the United States Military Academy.  STR (7/20/1988); see 38 C.F.R. § 3.6(b)(4) (service as a cadet at the United States Military Academy is considered active duty military service).  He did not otherwise seek treatment for this skin condition during his time at the United States Military Academy or during his period of active service in the U.S. Army.  

In November 2010, the Veteran underwent a VA examination.  A diagnosis of tinea corporis was provided, and the examiner opined that this current disability was less likely than not related to the heat rash diagnosed in service.  The examiner reasoned that the heat rash resolved during service as a cadet and was without recurrence.  The examiner also explained that a heat rash and tinea corporis are two very distinct skin diseases that are unlikely to be mistaken for one another given their visually observable characteristics.

In argument received February 2012 and March 2014, the Veteran challenged the November 2010 VA examiner's conclusions and rationale.  Citing medical literature and his medical records, he argued that the visually observable characteristics of tinea corporis may vary, the characteristics of his tinea corporis differ from what would normally be expected, and that his in-service rash was in-fact tinea corporis misdiagnosed as a heat rash.  The Veteran also raised a secondary theory of entitlement based on service-connected IgA nephropathy.  To support this alternative theory of service connection, he cited four medical articles that purportedly stand for the proposition that a compromised immune system can lead to recurrent tinea infections.

The Board finds that the medical treatise evidence submitted by the Veteran is sufficient to establish that there may possibly be a relation between his tinea corporis and his service-connected IgA nephropathy.  As the record does not contain a competent opinion concerning this etiological connection, one should be obtained on remand.  38 C.F.R. § 3.159(c)(4).  The author of this medical opinion should also provide an opinion on direct service connection that considers the new evidence and argument submitted by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a VA medical opinion concerning the etiology of the Veteran's diagnosed tinea corporis.  If possible, the opinion should be authored by a dermatologist.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

An in-person examination is not required; however, if the author believes an adequate opinion cannot be provided without examination of the Veteran, then one should be scheduled.

The examiner is asked to provide responses to the following:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinea corporis was incurred in, or is otherwise related to, his active service?

In answering this question, the examiner is asked to consider and discuss the argument and evidence submitted by the Veteran in February 2012 and March 2014.  If the examiner disagrees with the Veteran's assertions, a complete explanation should be provided as to why that is so.

(B)  Is it at least as likely as not that the Veteran's tinea corporis was proximately caused or aggravated by his service-connected IgA nephropathy?

The examiner should recognize that question (B) requires two separate opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the tinea corporis prior to aggravation by IgA nephropathy.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran and J.B.'s lay statements.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




